DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 24 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, claims 6-8 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
EXAMINER’S AMENDMENT
	Please renumber claims 1-9, 11-16 and 21-24 as claims 1-19, respectively.
	 

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art and the references disclosed in the PTO 892 and searched by the examiner does not disclose or teaches features equivalent to “determine a plurality of object contact points in the image data associated with the object, the plurality of object contact points representing respective points of contact between respective portions of the object and a ground surface; determine an intersection of a ray associated with an object contact point of the plurality of object contact points with a three-dimensional surface mesh to determine an estimated location of the object contact point with respect to the three-dimensional surface mesh;

determine a three-dimensional bounding box associated with the object based at least in part on the intersection; and generate a trajectory for a vehicle to follow based at least in part on the three-dimensional bounding box associated with the object” or “ unprojecting, as one or more rays, one or more object contact points of the plurality of object contact points to determine one or more intersection points with a three-dimensional surface; determining a bounding box representing the object based at least in part on the one or more intersection points; generating a trajectory for a vehicle to follow based at least in part on the bounding box representing the object; determining a first uncertainty associated with an object contact point of the one or more object contact points; determining a second uncertainty associated with an intersection point of the one or more intersection points corresponding to the object contact point, wherein the second uncertainty is based at least in part on the first uncertainty; and determining the bounding box based at least in part on the second uncertainty” recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664